UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2260



ALEXIS B. CASTILLO NAJERA,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General; UNITED
STATES DEPARTMENT OF JUSTICE,

                                                       Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-446-367)


Submitted:   May 5, 2006                   Decided:   June 27, 2006


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas A. Elliot, Thomas K. Ragland, ELLIOT & MAYOCK, Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Donald E. Keener, Deputy Director, Alison Marie Igoe,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alexis B. Castillo Najera, a native and citizen of

Mexico, petitions for review of a Board of Immigration Appeals

(“Board”) order finding him removable as a result of a state

conviction for possession of cocaine.        Najera contends the charge

to which he pled guilty is not a conviction under 8 U.S.C.

§ 1101(a)(48)(A)(2000).    He further contends it is a violation of

his right to equal protection.        We deny the petition for review.

          We find there is no merit to Najera’s claim that the

prior conviction for drug possession should not be considered a

conviction for removability purposes.        See Acosta v. Ashcroft, 341

F.3d 218, 222 (3d Cir. 2003).    We further find no merit to Najera’s

equal protection claim.

          Accordingly,    we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                 - 2 -